In an action for a separation, plaintiff appeals from an order denying her application for leave to enter judgment for the amount of arrears in payment of temporary alimony and counsel fees, without prejudice to renewal if defendant’s appeal from the order directing such payment is decided adversely to him or is dismissed for his failure to prosecute said appeal. Order reversed, with $10 costs and disbursements, and application granted. No satisfactory proof was submitted by defendant in opposition to the application, nor did he urge that it was premature because of the pendency of his appeal from the order granting alimony and counsel fees (see Ranno v. Ranno, ante, p. 1166). In the circumstances, the relief sought should have been granted. Wenzel, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.